DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claims 21 are objected to because of the following informalities:
In claim 21, "Information processing" in line 1, should be changed to – An information processing--. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging unit configured to generate a plurality of sequential images of a flow of the fluid during a predetermined period” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. (US 10591400 B2).Although the claims at issue are not identical, they are not patentably distinct from each other since the instant claims are anticipated by the Patent No. (US 10591400 B2). Although the claims at issue are not identical, they are not patentably distinct from each other since the instant claims are anticipated by the Patented claims.
Summary of double patenting claims (The differences are bolded and italicized.)
Current application
Patent (US 10591400 B2)
10. A microparticle analysis device comprising: a vibration element configured 
to form a droplet containing microparticles in a fluid by imparting vibration 

a plurality of sequential images of a flow of the fluid during a predetermined 
period;  and a control unit including a processor and a memory containing 
instructions that, when executed by the processor, are configured to: determine 
a phase of the predetermined period at which the droplet breaks off the flow 
based on the plurality of sequential images;  and adjust a voltage of the 
vibration element based on a break-off position of the droplet in an image of 
the plurality of sequential images at the determined phase of the predetermined 
period at which the droplet breaks off the flow.
11.  The microparticle analysis device according to claim 10, wherein the 
control unit is configured to acquire additional images in which phases before 

the flow are further divided, to determine a second phase of the predetermined 
period at which the droplet breaks off in the additional images, and to adjust 
the voltage of the vibration element based on the break-off position of the 
droplet in an image of the additional images at the determined second phase of 
the predetermined period at which the droplet breaks off the flow.
2.  The microparticle analysis device according to claim 10, wherein the 
control unit is configured to determine at least one of a number of times the 
droplet breaks off and a number of times the droplet does not break off at the 
determined phase of the predetermined period at which the droplet breaks off 
the flow in the plurality of sequential images, and to adjust the voltage of 

droplet breaks off and the number of the times the droplet does not break off. 
 
13.  The microparticle analysis device according to claim 10, wherein the 
control unit is configured to determine a distance from the break-off position 
of the droplet to a satellite in an image of the plurality of sequential images 
at the determined phase of the predetermined period at which the droplet breaks 
off the flow, and to adjust the voltage of the vibration element based on the 
distance from the break-off position of the droplet to the satellite. 
 
14.  The microparticle analysis device according to claim 10, further including 
a strobe, wherein the determination of the phase is performed using the 

start time of the strobe. 
 
15.  The microparticle analysis device according to claim 10, further including 
an electrode configured to apply electric charge to the droplet containing the 
microparticles. 
 
16.  The microparticle analysis device according to claim 15, wherein the 
control unit is configured to adjust the voltage of the vibration element such 
that the determined phase of the predetermined period is a phase corresponding 
to a back azimuth of a phase in which electric charge is applied to the 
droplet. 
 
17.  The microparticle analysis device according to claim 15, wherein the 

that a phase in which electric charge is applied to the droplet comes between a 
phase in which a droplet before the droplet breaks off from the flow and a 
phase in which a satellite of the droplet breaks off from the flow. 
 
18.  The microparticle analysis device according to claim 10, wherein the fluid 
includes a sample flow containing microparticles and a sheath flow to contain 
the sample flow. 
 
19.  The microparticle analysis device according to claim 18, wherein the 
microparticles are cells. 
 
20.  The microparticle analysis device according to claim 10 further including 
a microchip having the orifice. 
 

processing circuitry configured to: determine a phase of a predetermined period 
at which a droplet containing microparticles breaks off a flow of a fluid based 
on a plurality of sequential images of the flow of the fluid;  and control 
adjustment of a voltage of a vibration element that forms the droplet based on 
a break-off position of the droplet in an image of the plurality of sequential 
images at the determined phase of the predetermined period at which the droplet 
breaks off the flow. 
 
22.  The information processing apparatus according to claim 21, wherein the 
control unit is configured to control acquisition of additional images in which 
phases before and after the phase of the predetermined period at which the 

the predetermined period at which the droplet breaks off in the additional 
images, and to control adjustment of the voltage of the vibration element based 
on the break-off position of the droplet in an image of the additional images 
at the determined second phase of the predetermined period at which the droplet 
breaks off the flow. 
 
23.  The information processing apparatus according to claim 21, wherein the 
control unit is configured to determine at least one of a number of times the 
droplet breaks off and a number of times the droplet does not break off at the 
determined phase of the predetermined period at which the droplet breaks off 
the flow in the plurality of sequential images, and to control adjustment of 

times the droplet breaks off and the number of the times the droplet does not 
break off. 
 
24.  The information processing apparatus according to claim 21, wherein the 
control unit is configured to determine a distance from the break-off position 
of the droplet to a satellite in an image of the plurality of sequential images 
at the determined phase of the predetermined period at which the droplet breaks 
off the flow, and to control adjustment of the voltage of the vibration element 
based on the distance from the break-off position of the droplet to the 
satellite. 
 
25.  The information processing apparatus according to claim 21, wherein the 

vibration element such that the determined phase of the predetermined period is 
a phase corresponding to a back azimuth of a phase in which electric charge is 
applied to the droplet. 
 
26.  The information processing apparatus according to claim 21, wherein the 
control unit is configured to control adjustment of the voltage of the 
vibration element such that a phase in which electric charge is applied to the 
droplet comes between a phase in which a droplet before the droplet breaks off 
from the flow and a phase in which a satellite of the droplet breaks off from 
the flow. 
 
27.  An information processing method comprising: determining a phase of a 

flow of a fluid based on a plurality of sequential images of the flow of the 
fluid;  and controlling adjustment of a voltage of a vibration element that 
forms the droplet based on a break-off position of the droplet in an image of 
the plurality of sequential images at the determined phase of the predetermined 
period at which the droplet breaks off the flow. 
 
28.  The information processing method according to claim 27, further 
comprising controlling acquisition of additional images in which phases before 
and after the phase of the predetermined period at which the droplet breaks off 
the flow are further divided, determining a second phase of the predetermined 
period at which the droplet breaks off in the additional images, and 

based on the break-off position of the droplet in an image of the additional 
images at the determined second phase of the predetermined period at which the 
droplet breaks off the flow. 
 
29.  The information processing method according to claim 27, further 
comprising determining at least one of a number of times the droplet breaks off 
and a number of times the droplet does not break off at the determined phase of 
the predetermined period at which the droplet breaks off the flow in the 
plurality of sequential images, and controlling adjustment of the voltage of 
the vibration element based on at least one of the number of the times the 
droplet breaks off and the number of the times the droplet does not break off. 
 

comprising determining a distance from the break-off position of the droplet to 
a satellite in an image of the plurality of sequential images at the determined 
phase of the predetermined period at which the droplet breaks off the flow, and 
controlling adjustment of the voltage of the vibration element based on the 
distance from the break-off position of the droplet to the satellite. 
 
31.  The information processing method according to claim 27, further 
comprising controlling adjustment of the voltage of the vibration element such 
that the determined phase of the predetermined period is a phase corresponding 
to a back azimuth of a phase in which electric charge is applied to the 
droplet. 

32.  The information processing method according to claim 27, further 
comprising controlling adjustment of the voltage of the vibration element such 
that a phase in which electric charge is applied to the droplet comes between a 
phase in which a droplet before the droplet breaks off from the flow and a 
phase in which a satellite of the droplet breaks off from the flow.
a microchip defining a flow 
path in which a fluid includes a sample flow containing microparticles and a 
sheath flow to contain the sample flow;  a vibration element configured to form 
a droplet in the fluid by imparting vibration to the fluid;  an electrode 
configured to apply electric charge to a droplet containing the microparticles;  
an imaging unit configured to acquire a plurality of sequential images of the 
sample flow during a predetermined period;  and a control unit configured to 
control a timing at which the droplet breaks off the sample flow on a basis of 
the plurality of sequential images of the sample flow, the control unit 
including a processor and a memory containing instructions that, when executed 
by the processor, are configured to: determine a phase of the predetermined 
period at which the droplet breaks off the sample flow based on the plurality 
of sequential images;  determine a break-off position of the droplet in an 

predetermined period at which the droplet breaks off the sample flow;  and 
adjust a voltage of the vibration element based on the determined break-off 
position of the droplet.
2.  The microparticle analysis device according to claim 1, wherein the 
control unit is configured to acquire additional images in which phases before 
and after the phase of the predetermined period at which the droplet breaks off 
the sample flow are further divided, and to determine a phase of the sample 
period at which the droplet breaks off in the additional images.
  3.  The microparticle analysis device according to claim 1, further 
including a strobe, wherein the determination of the phase is performed using a 

start time of the strobe. 
 
    4.  The microparticle analysis device according to claim 1, wherein the 
control unit performs control such that the phase in which the droplet breaks 
off the sample flow is a phase corresponding to a back azimuth of a phase in 
which electric charge is applied to the droplet. 
 
    5.  The microparticle analysis device according to claim 1, wherein the 
control unit performs control such that a phase in which electric charge is 
applied to the droplet comes between a phase in which a droplet before the 
droplet breaks off from the sample flow and a phase in which a satellite of the 
droplet breaks off from the sample flow. 



1. A microparticle analysis device comprising: a microchip defining a flow 
path in which a fluid includes a sample flow containing microparticles and a 
sheath flow to contain the sample flow;  a vibration element configured to form 
a droplet in the fluid by imparting vibration to the fluid;  an electrode 
configured to apply electric charge to a droplet containing the microparticles;  
an imaging unit configured to acquire a plurality of sequential images of the 
sample flow during a predetermined period;  and a control unit configured to 
control a timing at which the droplet breaks off the sample flow on a basis of 
the plurality of sequential images of the sample flow, the control unit 
including a processor and a memory containing instructions that, when executed 

period at which the droplet breaks off the sample flow based on the plurality 
of sequential images;  determine a break-off position of the droplet in an 
image of the plurality of sequential images at the determined phase of the 
predetermined period at which the droplet breaks off the sample flow;  and 
adjust a voltage of the vibration element based on the determined break-off 
position of the droplet.
2.  The microparticle analysis device according to claim 1, wherein the 
control unit is configured to acquire additional images in which phases before 
and after the phase of the predetermined period at which the droplet breaks off 
the sample flow are further divided, and to determine a phase of the sample 
period at which the droplet breaks off in the additional images.

including a strobe, wherein the determination of the phase is performed using a 
the plurality of sequential images obtained by changing a strobe light emission 
start time of the strobe. 
 
    4.  The microparticle analysis device according to claim 1, wherein the 
control unit performs control such that the phase in which the droplet breaks 
off the sample flow is a phase corresponding to a back azimuth of a phase in 
which electric charge is applied to the droplet. 
 
    5.  The microparticle analysis device according to claim 1, wherein the 
control unit performs control such that a phase in which electric charge is 

droplet breaks off from the sample flow and a phase in which a satellite of the 
droplet breaks off from the sample flow. 
 



1. A microparticle analysis device comprising: a microchip defining a flow 
path in which a fluid includes a sample flow containing microparticles and a 
sheath flow to contain the sample flow;  a vibration element configured to form 
a droplet in the fluid by imparting vibration to the fluid;  an electrode 
configured to apply electric charge to a droplet containing the microparticles;  
an imaging unit configured to acquire a plurality of sequential images of the 
sample flow during a predetermined period;  and a control unit configured to 

the plurality of sequential images of the sample flow, the control unit 
including a processor and a memory containing instructions that, when executed 
by the processor, are configured to: determine a phase of the predetermined 
period at which the droplet breaks off the sample flow based on the plurality 
of sequential images;  determine a break-off position of the droplet in an 
image of the plurality of sequential images at the determined phase of the 
predetermined period at which the droplet breaks off the sample flow;  and 
adjust a voltage of the vibration element based on the determined break-off 
position of the droplet.
2.  The microparticle analysis device according to claim 1, wherein the 
control unit is configured to acquire additional images in which phases before 

the sample flow are further divided, and to determine a phase of the sample 
period at which the droplet breaks off in the additional images.
  3.  The microparticle analysis device according to claim 1, further 
including a strobe, wherein the determination of the phase is performed using a 
the plurality of sequential images obtained by changing a strobe light emission 
start time of the strobe. 
 
    4.  The microparticle analysis device according to claim 1, wherein the 
control unit performs control such that the phase in which the droplet breaks 
off the sample flow is a phase corresponding to a back azimuth of a phase in 

 
    5.  The microparticle analysis device according to claim 1, wherein the 
control unit performs control such that a phase in which electric charge is 
applied to the droplet comes between a phase in which a droplet before the 
droplet breaks off from the sample flow and a phase in which a satellite of the 
droplet breaks off from the sample flow. 
 
    6.  A microparticle analysis method comprising: forming a droplet in a 
fluid including a sample flow containing microparticles and a sheath flow to 
contain the sample flow by imparting vibration to the fluid using a vibration 
element;  applying electric charge to a droplet containing the microparticles;  
acquiring a plurality of sequential images of the sample flow during a 

the sample flow on a basis of the plurality of images of the sample flow, 
wherein controlling comprises: determining a phase of the predetermined period 
at which the droplet breaks off the sample flow based on the plurality of 
sequential images;  determining a break-off position of the droplet in an image 
of the plurality of sequential images at the determined phase of the 
predetermined period at which the droplet breaks off the sample flow;  and 
adjusting a voltage of the vibration element based on the determined break-off 
position of the droplet.




Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886